Appellant filed motion for rehearing in this cause based principally on the contention that the court was in error in holding admissible the evidence obtained by reason of the search of appellant. This is based on the proposition that she was not lawfully arrested. *Page 92 
Nothing is presented which was not considered in the original opinion. This, we believe, sufficiently expresses the view of a majority of the court. Consequently, it is not considered necessary to write further.
The motion for rehearing is overruled.